Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 10/7/22.
Claims 1-20 are pending in this application.

Response to Arguments
Claim Rejections Under 35 U.S.C. §103
Applicant's arguments filed 10/7/22 have been fully considered but they are not persuasive.

The cited prior art cannot cure the deficiency of Lee because Lee not only fails to disclose the amended limitations, but Lee expressly teaches away from the amended limitations. Accordingly, it would not be obvious to modify the system of Lee such that the "response is different than the response to the first BMS event," as recited in claim 1, and similarly recited in claims 8 and 14. As disclosed in Lee, one purpose of the system of Lee is to reduce the flexibility of an automated response system. For example, Lee discloses controlling an electronic device without "considering various contexts," can be that "a problem may occur that a control operation of the electronic device unintended by a user could be performed." (Lee, ,¶ [0008]). In order to avoid this problem, Lee explicitly discloses that a control operation is performed only when the sensed context and the result of the control operation exactly matches that as found in the knowledge database. (Lee, ,¶ [0051]). For example, Lee discloses when a control operation such as "performing a washing operation is received," is determined, but the contexts "7am, rain forecast" lead to the conclusion "laundry drying is slow," the washing operation is not performed "because it is determined that the result 'laundry drying slow' and the result predicted by the user performing the washing operation are different from each other." (Lee, ,¶ [0052). In short, Lee discloses that if the result of a control operation is different than that found in the knowledgebase, even in a minor way, it should not be performed. To modify Lee to respond to contexts that are different from the contexts in the knowledge base, even if of the same category as allegedly disclosed by Premkumar, would therefore render Lee unsatisfactory for its intended purpose of ensuring the system only perform actions exactly as those it was taught. 
(pg. 9, 1st full par.)

The examiner respectfully disagrees. The applicant’s assertion that Lee “teaches away” from a response that is “different than the response to the first BMS event” is simply wrong. Lee explicitly discloses generating a response that is different than the first response (e.g. par. [0090] “may not perform the control operation, by may provide recommendation information”). In other words, Lee discloses performing two different events (e.g. “performing a washing operation” or “provide recommendation information”) in response to second and third BMS events (e.g. “7am” and “7am” and “rain forecast”). Accordingly, Lee does not teach away from the claimed response different from the first response.
What Lee does not explicitly disclose is use of a classifier to determine a category for the BMS event(s). As show in Premkumar, use of classifiers to determine categories of events was known in the art (e.g. par. [0090] “Using the trained classifiers, the given set of events will be labeled or linked to a corresponding response type”). Further, Lee explicitly mentions the use of “classification algorithms” (par. [0097]) but does not provide any additional detail. Accordingly, it should be seen that using Premkumar’s classifier(s) to determine categories of events would have been within the ordinary skill in the art and produce only the expected results.

The applicant does not argue the remaining claims separately.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0133211 to Lee et al. (Lee) in view of US 2022/0030108 to Premkumar et al. (Premkumar).

Claims 1 and 8: Lee discloses a system to replicate user interaction with a building management system (BMS), the system comprising: 
a processing circuit including a processor and memory, the memory having instructions stored thereon that, when executed by the processor (e.g. fig. 3), cause the processing circuit to: 
receive first BMS data describing a first BMS event having a first category (par. [0087] “usage information may be information on the … context when the control command is input”); 
receive second BMS data describing a user response to the first BMS event (par. [0087] “usage information may be information on the control command input to the electronic device 100”); 
generate a model, based on the first and second BMS data, describing response patterns associated with the user response, wherein the response patterns include actions to replicate the user response (par. [0087] “establish the basic knowledge base by obtaining the … a relationship between the control condition and the control operation … by inputting the usage information into the trained first artificial intelligence model … matching a control condition with a control operation”); and 
generate, in response to receiving third BMS data having the first category, one or more control signals based on the actions in the model to control the BMS to replicate the user response (par. [0089] “When the context corresponding to the control condition stored in the device knowledge base is sensed … determine whether to perform a control operation corresponding to the control condition”),
wherein the response is different than the response to the first BMS event (par. [0090] “provide recommendation information”).

Lee does not explicitly disclose the third BMS data describing a second BMS event different than the first BMS event, the second BMS event having the first category.

Premkumar teaches generating a model based on a first event (par. [0087] “response type indicators may be mapped on to the events using a classifier”); and
generating, in response to receiving data describing a second event different than the first event having the same category, a response to the second event, the response comprising one or more control signals based on the actions in the model (par. [0095] “The classifier[] thus … determines a type of response and the response type indication obtained from the machine learning module”).

It would have been obvious at the time of filing to generate one or more control signals/actions in response to receiving third BMS data describing a second BMS event different than the first BMS event having the first category (Lee par. [0087] “matching a control condition with a control operation”, par. [0097] “classification algorithms”, Premkumar par. [0095] “The classifier[] thus … determines a type of response and the response type indication obtained from the machine learning module”). Those of ordinary skill in the art would have been motivated to do so as a known method of determining and generating control signals/actions which would have provided only the expected results, for example an additional level of flexibility (par. [0097] “classification algorithms”, Premkumar par. [0095] “The classifier[]”). 

Claims 6 and 13: Lee discloses the system of Claim 1, 8, wherein the response to replicate the user response include at least one of a trend correction action, an equipment scheduling action, or an alarm override action (par. [0044] “a control command for performing a washing operation every 7:00 am”).

Claim 14: Lee discloses an automated facility manager for a building management system (BMS), comprising: 
an action database, the action database storing one or more actions (par. [0087] “the basic knowledge base based on usage information of the user”); 
a behavior analysis circuit, configured to: 
receive user input to the BMS, the user input describing a user response to a first BMS event (par. [0087] “a relationship between the control condition and the control operation”); 
classify the user input based on a category, the category describing a type of interaction with the BMS (par. [0087] “establish the basic knowledge base by obtaining the … a relationship between the control condition and the control operation … by inputting the usage information into the trained first artificial intelligence model … matching a control condition with a control operation”, par. [0097] “The artificial intelligence model may be … classification algorithms”); and 
generate actions to replicate the user response based on the category (par. [0087] “matching a control cond8ition with a control operation”); and 
a behavior replication circuit, configured to: 
execute the one or more actions to generate one or more control signals to send to the BMS, wherein the one or more control signals cause the BMS to replicate the user response to the first BMS event in order to respond to a second BMS event having the first category (par. [0089] “perform a control operation corresponding to the control condition”).
wherein the one or more control signals cause a response different than the user response to the first BMS event (par. [0090] “provide recommendation information”).

Lee does not explicitly disclose the third BMS data describing a second BMS event different than the first BMS event, the second BMS event having the first category.

Premkumar teaches generating a model based on a first event (par. [0087] “response type indicators may be mapped on to the events using a classifier”); and
generating, in response to receiving data describing a second event different than the first event having the same category, on or more control signals based on the actions in the model (par. [0095] “The classifier[] thus … determines a type of response and the response type indication obtained from the machine learning module”).

It would have been obvious at the time of filing to generate one or more control signals/actions in response to receiving third BMS data describing a second BMS event different than the first BMS event having the first category (Lee par. [0087] “matching a control condition with a control operation”, par. [0097] “classification algorithms”, Premkumar par. [0095] “The classifier[] thus … determines a type of response and the response type indication obtained from the machine learning module”). Those of ordinary skill in the art would have been motivated to do so as a known method of determining and generating control signals/actions which would have provided only the expected results, for example an additional level of flexibility (par. [0097] “classification algorithms”, Premkumar par. [0095] “The classifier[]”). 

Claim 19: Lee and Premkumar teach the automated facility manager of Claim 14, wherein the one or more actions include at least one of a trend correction action, an equipment scheduling action, or an alarm override action (par. [0044] “a control command for performing a washing operation every 7:00 am”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0133211 to Lee et al. (Lee) in view of US 2022/0030108 to Premkumar et al. (Premkumar) in view of US 2019/0179820 to El Kaed et al. (El Kaed).
Claims 2, 9 and 15: Lee and Premkumar teach claims 1, 8 and 14 the memory further having instructions stored thereon that, when executed by the processor, cause the processing circuit to: 
generate one or more action items to solve the problem (par. [0087] “a control operation”); and 
update the model to include the one or more action items (par. [0087] “establish the basic knowledge base by obtaining the … a relationship between the control condition and the control operation … by inputting the usage information into the trained first artificial intelligence model … matching a control condition with a control operation”); 
where the problem is at least one of a fault, an override, or a misconfigured setting (e.g. par. [0113] “the room temperature is 30 degrees … operating an air conditioner” note that here the term “misconfigured setting” is understood broadly to described any element of the system which is currently not operating as desired, e.g. the air conditioner is “misconfigured” because it is set to “off” where it should be set to “on”).

El Kaed teaches:
receiving, from a user one or more search terms (par. [0069] “a sequential federated query is received 610 from a user”); 
query the BMS with the one or more search terms to determine associated BMS equipment having a problem (par. [0074] “the query results … transformed to for a final data set 680”). 

It would have been obvious at the time of filing to receive a user query (El Kaed par. [0069] “query is received 610 from a user”) to determine equipment having a problem (e.g. Lee par. [0113] “an air conditioner”) and generate and update the model with an action item (e.g. Lee par. [0113] “the room temperature is 30 degrees … operating an air conditioner”). Those of ordinary skill in the art would have been motivated to do so to “identify[] and mak[e] accessible, [and] actionable” IOT devices (see e.g. El Kaed, par. [0006] and [0007]). 

Claims 3, 10 and 16: Lee, Premkumar and El Kaed teach claims 2, 9 and 15, the memory further having instructions stored thereon that, when executed by the processor, cause the processing circuit to execute the updated model by generating one or more control signals based on the one or more action items to change a parameter associated with the BMS equipment having the problem (Lee par. [0087] “a control operation”, El Kaed par. [0075] “take autonomous action”).

Claims 4-5, 7, 11-12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0133211 to Lee et al. (Lee) in view of US 2022/0030108 to Premkumar et al. (Premkumar) in view of US 2020/0125586 to Rezaeian et al. (Rezaeian). 

Claims 4 and 11: Lee and Premkumar teach claims 1 and 8, wherein the system configures a user interface of the BMS based on the model.

Lee does not disclose the system configures a user interface of the BMS based on the model.

Rezaeian teaches configuring a user interface based on a model (par. [0085] “train a machine-learning model … to generate a prediction of which tasks the user may be interested in … present those predicted tasks … to the user”).

It would have been obvious at the time of filing to configure the user interface (e.g. Lee par. [0083] “input interface 170”) based on the model (Lee par. [0087] “first artificial intelligence model”, Rezaeian par. [0085] “present those predicted tasks … to the user”). Those of ordinary skill in the art would have been motivated to do so to “filter through the noise of the large volume of tasks available” (Rezaeian par. [0065]). 

Claims 5 and 12: Lee, Premkumar and Rezaeian teach claims 4 and 8, wherein the system configures the user interface of the BMS based on the model and an estimated interest associated with information displayed by the user interface (Rezaeian par. [0085] “generate a prediction of which tasks the user may be interested in performing in the future”, par. [0102] “cumulative score”).

Claims 7 and 20: Lee and Premkumar teach the system of Claim 1, but does not explicitly disclose the system interacts with the BMS through an application programming interface (API).

Rezaeian teaches a system interacts with the BMS through an application programming interface (API) (Rezaeian par. [0013] “the application can be accessed using an exposed interface, such as an API”).

It would have been obvious at the time of filing to interact with the BMS through an API (Rezaeian par. [0013] “the application can be accessed using an exposed interface, such as an API”, Lee par. [0148] “The program may include … an application programming interface (API)”). Those of ordinary skill in the art would have been motivated to do so as a common means of providing communication between two programs which would have produced only the expected results. 

Claim 17: Lee and Premkumar teach the automated facility manager of Claim 14, but does not disclose wherein the behavior analysis circuit is further configured to modify a user interface of the BMS based on the received user input.

Rezaeian teaches to modify a user interface based on received user input (par. [0085] “train a machine-learning model … to generate a prediction of which tasks the user may be interested in … present those predicted tasks … to the user”).

It would have been obvious at the time of filing to modify the user interface (e.g. Lee par. [0083] “input interface 170”) based on the received user input (Lee par. [0087] “usage information may be information on the control command input to the electronic device 100”, Rezaeian par. [0085] “a link is selected by the user”). Those of ordinary skill in the art would have been motivated to do so to “filter through the noise of the large volume of tasks available” (Rezaeian par. [0065]). 

Claim 18: Lee and Premkumar teach the automated facility manager of Claim 17, wherein the behavior analysis circuit is further configured to modify the user interface based on an estimated interest associated with information displayed by the user interface (Rezaeian par. [0085] “generate a prediction of which tasks the user may be interested in performing in the future”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0095821 to Pourmohammad discloses classifiers used in a building management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199